Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on August 23, 2021. Claims 1-10 are pending. 

Response to Arguments
Applicant’s arguments filed on August 23, 2021 have been considered but are moot in the view of new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 recite the limitation receiving direct and indirect customer communications and each communication comprising either text content or audio content; converting any audio content to text content using the automated speech recognition engine; receiving the text content from each of the direct and indirect customer communications. It is not clear what which text content is referring by the “the text content”. Appropriate correction is required. The dependent claims are rejected based on their respective dependency. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (Pub. No. : US 9652113 B1) in the view of Hernandez (Patent No. : US 10275522 B1)

As to claim 1 Colson teaches a system for enhancing customer relations through automated analysis of the sentiment and emotion contained in direct and indirect customer communications, comprising: 
an automated speech recognition engine (column 6 lines 36-38: Transcript generating component 222 may utilize, for example, speech recognition software to generate the speech-to-text transcription) for: converting audio to text transcriptions (Column 6 lines 34-38: transcript generating component 222 to generate a speech-to-text transcription of each stream of speech data within conference streaming speech data 220. Transcript generating component 222 may utilize, for example, speech recognition software to generate the speech-to-text transcription);
a sentiment and emotion analyzer (Column 6 line 56-59, column 7 lines 2-5: transcript analyzing component 226 may utilize trigger identifier 228 to determine whether one or more triggers are present within a transcript, wherein an emotion-based trigger may be, for example, a specified electronic conference speaker sentiment, such as anger or irritation, which may be identified in the speaker's tone of speech) for: 
receiving direct and indirect customer communications and each communication comprising either text content or audio content (Column 6 lines 26-28, column 12 lines 43-54: receives conference streaming speech data 220 from one or more electronic conferencing servers); 
converting any audio content to text content using the automated speech recognition engine (Column 6 lines 34-38: transcript generating component 222 to generate a speech-to-text transcription of each stream of speech data within conference streaming speech data 220. Transcript generating component 222 may utilize, for example, speech recognition software to generate the speech-to-text transcription); 
receiving the text content from each of the direct and indirect customer communications (Column 6 lines 36-38, 54-56: speech recognition software to generate the speech-to-text transcription and transcript analyzing component 226 may utilize, for example, text parsing and/or natural language processing to analyze the transcripts);
analyzing the text content determine a sentiment and emotion for each of the direct and indirect customer communications (Column 7 lines 6-8: utilize tone analyzer 230 to identify the tone and sentiment of one or more of the electronic conference speakers);
Colson does not explicitly disclose but Hernandez teaches a web search engine for gathering indirect customer communications about products and services from online sources (Column 9 lines 28-33, column 11 lines 1-3: stream of data corresponding to a spoken conversation between a representative and a customer is received. The stream of data may be received from a communication network 12 or a telecom device 14, 16 and may be digitized and filtered wherein the computing device 10 and may broadly comprise a speech recognition component 28, a keyword generator 30, and/or a search engine 32);
each communication being associated with a product or service (column 10 lines 62-65: application 26 for presenting relevant information to a customer service representative of a business while he is interacting with a customer to discuss products or services of the business) 
cumulatively assigning similarity scores to the products or services associated with the direct or indirect customer communications based on the analyses (Column 15 lines 58-60: ranking or scoring the virtual content based upon a relevance to the keyword(s) identified 412); and
displaying the results to the scoring in textual, tabular, or graphical format (column 15 lines 60-62: display a virtual content relevance (to the keyword(s)) indication for service representative review 414).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Colson by adding above limitation as taught by Hernandez to improve customer experience (see Hernandez, column 1 lines 43-45).

As to claims 6 it has similar limitations as of claims 1 above. Hence, claim 6 is rejected under the same rational as of claim 1 above.


Claims 2-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (Pub. No. : US 9652113 B1) in the view of Hernandez (Patent No. : US 10275522 B1) and Qadir et al. (Pub. No. : US 20190347571 A1)

As to claim 2 all of the limitations of claim 1 have addressed above. Colson and Hernandez do not explicitly disclose but Qadir teaches the sentiment and emotion analyzer uses vector clustering to segment similar content (paragraphs [0054], [0060]-[0061]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Colson by adding above limitation as taught by Qadir to understand how newsworthy events affect peoples' emotional state and overall well-being (Qadir, paragraph [0004]).

As to claim 3 Colson together with Qadir and Hernandez teaches a system according to claim 1. Qadir teaches wherein the sentiment and emotion analyzer uses linear transformation to translate between the language of product specific or service specific domains (paragraph [0062]). 

As to claim 4 Colson together with Qadir and Hernandez teaches a system according to claim 1. Qadir teaches wherein the sentiment and emotion analyzer uses vector algebra to determine sentiment (paragraphs [0054], [0060]-[0061]). 

As to claim 5 Colson together with Qadir and Hernandez teaches a system according to claim 1. Qadir teaches wherein the sentiment and emotion analyzer uses vector calculus to understand and predict time evolution in sentiment by calculating rates of change of vectors and time dynamics, and the predicitons are applied to the cumulatively assigned similarity scores (paragraph [0104]-[0106]).

	As to claims 7-10, they have similar limitations as of claims 2-5 above. Hence, they are rejected under the same rational as of claims 1-6 above.

	Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169